Citation Nr: 1514058	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis.

2. Entitlement to service connection for a respiratory disability, to include asthma, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to February 1995.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This matter was remanded by the Board in July 2011 and October 2013.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system also contains a May 2010 letter notifying the Veteran of a negative response to a request for treatment records from the Leavenworth VA Medical Center, and an October 2014 Board letter granting a motion for an extension by the Veteran's representative; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current sleep apnea is aggravated by his service-connected sinusitis.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for sleep apnea, as secondary to the Veteran's service-connected sinusitis, is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Wallin for establishing secondary service connection is satisfied, as a diagnosis of moderate obstructive sleep apnea (OSA) syndrome is of record.  See June 2008 VA sleep study consultation note.

The second element under Wallin is also satisfied, as service connection for sinusitis was granted in an April 1995 rating decision.

The Board finds the third element under Wallin, a nexus between the service-connected disability and the current disability, is also satisfied.

Upon VA examination in December 2013, the VA examiner opined that it was less likely than not that the Veteran's service-connected sinusitis had aggravated the Veteran's sleep apnea "in the past year," and that there was "no evidence that such aggravation has occurred in past years in [the Veteran's VA treatment records] or e-C-file review."  The December 2013 VA examiner noted that there was no evidence of sinusitis on x-rays or CT scans over the previous five years, and no sinusitis signs or symptoms were observed upon her examination of the Veteran.  She then stated, "That notwithstanding, there is documentation throughout the medical literature that sinusitis can aggravate both OSA and asthma due to nasal congestion and postnasal drainage.  The upper airway congestion interferes with the use of the CPAP [continuous positive airway pressure] mask...."  In this regard, the December 2013 VA examiner stated the Veteran's medical records did not indicate CPAP mask problems "in the past year."

The Board notes, however, that the medical evidence of record does indicate that the Veteran's service-connected sinusitis has interfered with his use of the CPAP mask prescribed for his OSA.  Upon VA examination in November 2011, the Veteran reported that he could not use his CPAP mask regularly because it caused sinus infections, especially if not cleaned daily.  The November 2011 VA examiner noted the CPAP is not required to be cleaned daily, and noted the Veteran continued to have many of the same OSA symptoms because he was not able to use the CPAP daily.

Further, the Veteran's VA treatment records include multiple notations that the Veteran has not been compliant with the use of his CPAP, and that his sleep apnea is "complicated due to sinus issues."  See, e.g., July 2013 VA primary care physician assistant note; June 2012 VA primary care physician assistant note.  

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds that the medical evidence of record supports the conclusion that the Veteran's service-connected sinusitis has permanently aggravated the Veteran's OSA.  Accordingly, the Board finds that a grant of service connection is warranted for sleep apnea.


ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

The Veteran's VA treatment records indicate that there are outstanding relevant private and VA treatment records.  In a January 2006 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran requested VA obtain copies of treatment records from Our Lady of the Lake Hospital and Summit Hospital for all treatment dates and all treated conditions.  In April 2009, the RO requested the Veteran's treatment records from Our Lady of the Lake Hospital; to date, no response has been received.  In an April 2009 letter, the company with which Summit Hospital contracted to provide copies of its medical records indicated that it could not process the request for the Veteran's treatment records because the Veteran's authorization had expired.  Further, upon VA examination in November 2011, the Veteran stated that he had been seeing a private primary care physician from whom he received prescriptions for his asthma.  The Board notes that in a November 2013 letter, VA asked the Veteran to identify all relevant private medical providers, and that to date, no response has been received.  On remand, the AOJ should obtain updated authorizations for the release of the Veteran's treatment records from Our Lady of the Lake Hospital and Summit Hospital, and make appropriate efforts to obtain all relevant private treatment records, to include from a private primary care physician.

In the January 2006 VA Form 21-4142, the Veteran also indicated he had received treatment at the VA clinic in Baton Rouge, Louisiana.  In a December 2007 VA Form 21-4142, the Veteran requested that VA obtain treatment records from the VA Medical Centers (VAMC) in Baton Rouge, Louisiana, and Leavenworth, Kansas, and stated that he had received treatment for a sinus condition and a respiratory condition from 1997 to the present.  In April 2010, the Leavenworth VAMC indicated it did not have any treatment records for the Veteran dated from January 1997 through December 2006.  The only VA treatment records from the Baton Rouge VAMC associated with the evidentiary record are dated in October 2005.  Further, an October 2005 VA primary care note from the Baton Rouge VAMC indicates the Veteran may also have received care at VA facilities in Bonham, Texas and New Orleans, Louisiana.  On remand, the AOJ should obtain all outstanding VA treatment records.

The Veteran contends that his current respiratory disability, claimed as asthma, is directly related to his active duty military service.  The Veteran contends that his respiratory disability began during his active duty service after he was bitten by a snake in Japan, and that he has experienced respiratory symptoms continuously since service.  See, e.g.,  March 2009 Veteran statement; February 2008 claim; March 2006 statement of the Veteran's mother; January 2006 Veteran statement; September 2005 claim.  The Veteran also contends that his current respiratory disability was caused or aggravated by his service-connected sinusitis.  See, e.g., January 2015 attorney brief.

Upon VA examination in April 2009, the Veteran reported coughing spasms in relation to his sinusitis, as well as occasional breathing difficulty.

Upon VA examination in November 2011, the VA examiner opined that it was less likely than not that the Veteran's current asthma was related to a snake bite during service, and that "it is more likely that it would be due to his (service associated) sinusitis (or that his [symptoms] are [related to] reflux)."  The November 2011 VA examiner noted that the Veteran's service treatment records did not reflect that he was bitten bit a snake during service, or that he was diagnosed with or treated for asthma during service.  The examiner noted that the Veteran stated he was prescribed asthma medications by a private primary care physician, and that the Veteran had "been called several times and reminded to have his outside doctor FAX an office note [and]/or a diagnosis of asthma/[prescriptions] etc[.], but he has not done so."  The examiner also noted that the VA ENT clinic had not mentioned asthma caused by sinusitis in the Veteran's treatment records, but noted that the Veteran did have severe reflux.  The November 2011 VA examiner therefore opined that based on the information that she had before her, it was less likely as not that the Veteran's current asthma was associated with his active duty service.  

Upon VA examination in December 2013, the VA examiner opined that it was less likely than not that the Veteran's current respiratory disability was incurred in or caused by his active duty service because the Veteran's service treatment records did not indicate he had been bitten by a snake, and his service treatment records did not document any shortness of air, wheezing, or respiratory distress at the time the Veteran reported to the clinic or thereafter.  The December 2013 VA examiner also opined that it was less likely than not that the Veteran's current respiratory disorder was caused by his service-connected sinusitis, because the there was no evidence of a sinus process upon x-rays in December 2013 or February 2011, or upon a March 2009 CT scan of the sinuses.  The December 2013 VA examiner stated that because there was no evidence of sinusitis on the Veteran's radiological exams, the fact that medical literature does support a relationship between sinus disease and asthma was moot.  Finally, the December 2013 VA examiner opined that it was less likely than not that the Veteran's current respiratory disorder is aggravated by his service-connected sinusitis because there was no evidence of aggravation in the Veteran's medical records, and no evidence of sinusitis upon radiological studies for the previous five years.  The December 2013 VA examiner went on to state, "That notwithstanding, there is documentation throughout the medical literature that sinusitis can aggravate...asthma due to nasal congestion and postnasal drainage...[P]ostnasal drainage is a common precipitant of chronic bronchitis in asthma patients.  The [V]eteran's medical records record no incidence of bronchitis...in the past year."

The Board notes that while the November 2011 and December 2013 VA examiners noted the Veteran's reported snake bite during his active duty service, neither examiner addressed the Veteran's report that he has continually experienced respiratory symptoms since his active duty service.  

Further, in a January 2015 letter opinion, Dr. H.S. noted that the Veteran's claims file "was available for review."  Dr. H.S. stated that medical literature indicates there is a relationship between chronic sinusitis and asthma, and that "a sinus infection can make your asthma harder to control."  Dr. H.S. explained, "Sinusitis is a common condition that causes nasal congestion.  Asthmatic patients also have a reduction in their upper airway patency due to chronic airway mucosal inflammation which causes a reduction in airway cross-sectional area."  Dr. H.S. then opined, "In light of extensive research which shows that sinusitis is overwhelmingly a risk factor for the development of asthma, I feel it is as likely as not that this Veteran[']s service[-]connected sinusitis contributed to the development of and permanently aggravates his asthma...."

The Board finds that the medical opinions of the November 2011 VA examiner, December 2013 VA examiner, and Dr. H.S.'s January 2015 opinion are inadequate upon which to base a decision regarding secondary service connection.  As noted by the Board in the October 2013 remand, the November 2011 VA examiner's opinion appears to be based on the fact that the Veteran's treating providers had not indicated a connection between the Veteran's sinusitis and his asthma.  However, the November 2011 VA examiner also stated that the Veteran's current asthma was more likely due to his sinusitis than to a snake bite in service, but did not provide a thorough rationale for that statement.  

The December 2013 VA examiner acknowledged the relationship between sinusitis and asthma as reflected in medical literature, but based her negative opinions on a lack of sinusitis demonstrated by radiological evidence in the medical records and upon examination, and upon the lack of documented bronchitis in the previous year.  First, the December 2013 VA examiner did not provide a rationale for her opinion that the lack of sinusitis as demonstrated in the Veteran's VA radiological records in the prior five years rendered the question of causation of his respiratory disability moot, even though the Veteran is service-connected for sinusitis.  Second, the Board notes that whether the Veteran's service-connected sinusitis aggravates a respiratory disability is not limited to a time frame of only one year prior to the examination, but the examiner's opinion should be based on the totality of the evidence of record.  Further, the Board notes that the Veteran's VA treatment records do include diagnoses of concurrent sinusitis and bronchitis.  See September 2012 VA nursing emergency department note.  

Finally, the Board notes that although Dr. H.S. stated that the Veteran's claims file was available for review, it appears from his January 2015 letter that his opinion was based upon a connection between sinusitis and asthma as reflected in medical literature, and was not necessarily specific to the Veteran, as based on the totality of the evidence of record.  However, as the medical literature cited by Dr. H.S. notes a link among sinusitis, asthma, and sleep apnea, and in light of the Board's grant of service connection for sleep apnea above, the Board finds that a medical opinion should also be obtained regarding whether the Veteran's current respiratory disability was caused or aggravated by his service-connected sinusitis and/or sleep apnea.

Therefore, the Board finds that on remand, a VA medical opinion should be obtained from a new VA physician, if possible, to determine the nature and the etiology of the Veteran's current respiratory condition, based upon the totality of the evidence of record.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any outstanding private treatment records related to his current respiratory disability, to include asthma.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records, to include from Our Lady of the Lake Hospital, Summit Hospital, and the private primary care physician noted upon the November 2011 VA examination.  The Veteran's assistance should be requested as needed, to include updated authorizations.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include all treatment records from the Baton Rouge VAMC dated 1997 to present, any treatment records from VA facilities in Bonham, Texas and New Orleans, Louisiana, and updated treatment records from the Leavenworth VAMC.  Any negative responses should be clearly documented.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and all obtained records have been associated with the evidentiary record, obtain a medical opinion from an appropriate VA examiner to determine the nature and etiology of the Veteran's current respiratory disability.  If possible, the examiner should be a physician, and should be an examiner other than those who performed the November 2011 and December 2013 VA examinations.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current respiratory disability, claimed as asthma, was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should specifically address the Veteran's contentions that his respiratory symptoms incurred in, and have continued since, his active duty service.  See, e.g.,  March 2009 Veteran statement; February 2008 claim; March 2006 statement of the Veteran's mother; January 2006 Veteran statement; September 2005 claim.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current respiratory disability, claimed as asthma, was caused by the Veteran's service-connected disabilities, to include sinusitis and/or sleep apnea?

The examiner should specifically address the medical literature noted by the December 2013 VA examiner, and by Dr. H.S. in his January 2015 letter opinion.

The examiner should consider all of the evidence of record, including all of the Veteran's treatment records, in formulating his/her opinion.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current respiratory disability, claimed as asthma, is aggravated by the Veteran's service-connected disabilities, to include sinusitis and/or sleep apnea?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The examiner should specifically address the medical literature noted by the December 2013 VA examiner, and by Dr. H.S. in his January 2015 letter opinion.

The examiner should also address the September 2012 VA diagnosis of concurrent sinusitis and bronchitis.  See September 2012 VA nursing emergency department note.

The examiner should consider all of the evidence of record, including all of the Veteran's treatment records, in formulating his/her opinion.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After the above development has been completed as requested, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


